DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/7/2022 does not place the application in condition for allowance.
The previous rejections over Lim and Toriida are withdrawn due to Applicant’s amendment.
The previous rejection of claim 10 is withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000-299127A to Toriida (of record, machine translation, also of record, relied upon herein), and further in view of US PGPub 2016/0329600 to Lee (of record).
	Regarding claims 1, 2, 4, 6, and 7, Toriida teaches a non-aqueous electrolyte solution for a lithium secondary battery (¶0013, p. 5-6 of the translation) comprising
a first and second lithium salt (¶0038-0040, p. 10 of the translation clearly recite that a mixture of two or more lithium salts can be used in the electrolyte solution)
an organic solvent (¶0029, p. 8 of the translation)
a compound represented by 
    PNG
    media_image1.png
    89
    246
    media_image1.png
    Greyscale
(¶0010, p. 5 of the translation).
Toriida teaches that the first and second lithium salts can include imides with perflouroalkyl groups, but does not specifically teach lithium bis(fluorosulfonyl)imide as a first lithium salt. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a combination of lithium bis(fluorosulfonyl)imide as a first lithium salt and LiPF6 as a second lithium salt in an electrolyte solution to form a solid electrolyte interface (SEI) without side reactions (¶0016-0019).
Per claims 1 and 4, Lee teaches that forming the molar ratio of the first lithium salt to the second lithium salt to be in the range of 1:100 to 1:1 in order to achieve the desired benefits (¶0019). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 1 and 6, Toriida teaches that the compound 
    PNG
    media_image1.png
    89
    246
    media_image1.png
    Greyscale
is included in an amount of 0.001 wt% to 70 wt% based on a total weight of the non-aqueous electrolyte solution (¶0034, p. 8 of the translation). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 2, modified-Toriida teaches the limitations of claim 1. Based on the reasoning and cited passages above, the second lithium salt comprises a cation and an anion, the cation being Li+ and the anion comprises PF6-.
Per claim 7, modified-Toriida teaches the limitations of claim 1. Toriida teaches that the non-aqueous electrolyte solution comprises at least two components which function as a solvent, a cyclic carbonate represented by Formulae 4a or 4b and a further component such as a phosphate compound (¶0035-0037, p. 9-10 of the translation). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include at least one additive that is a phosphate-based compound because such an addition is within the scope of the disclosure. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). While the phosphate-based compound is not specifically recited as being capable of forming a solid electrolyte interface (SEI), such a property is expected based on the similarity in composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.
Regarding claims 8 and 9, Toriida teaches a lithium secondary battery (¶0043, p. 10-11 of the translation) comprising 
a positive electrode (¶0045, p. 11 of the translation)
a negative electrode (¶0044)
a separator (¶0047)
a first and second lithium salt (¶0038-0040, p. 10 of the translation clearly recite that a mixture of two or more lithium salts can be used in the electrolyte solution)
an organic solvent (¶0029, p. 8 of the translation)
a compound represented by 
    PNG
    media_image1.png
    89
    246
    media_image1.png
    Greyscale
(¶0010, p. 5 of the translation).
The positive electrode comprises a positive electrode active material comprising a lithium transition metal oxide, but Toriida does not specifically teach a composition with the claimed Formula 2. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the composition of the transition metal oxide with the Formula Li1+x(NiaCobMnc)O2, wherein 0.55≤a≤0.65, 0.18≤b≤0.22, 0.18≤c≤0.22 and x+a+b+c=1, and particularly Li(Ni0.6Co0.2Mn0.2)O2, in order to reduce side reactions (¶0019-0021, 0042). The compositions of modified-Toriida therefore overlap or anticipate the claimed lithium transition metal oxides. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Toriida teaches that the first and second lithium salts can include imides with perflouroalkyl groups, but does not specifically teach lithium bis(fluorosulfonyl)imide as a first lithium salt. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a combination of lithium bis(fluorosulfonyl)imide as a first lithium salt and LiPF6 as a second lithium salt in an electrolyte solution to form a solid electrolyte interface (SEI) without side reactions (¶0016-0019).
Lee teaches that forming the molar ratio of the first lithium salt to the second lithium salt to be in the range of 1:100 to 1:1 in order to achieve the desired benefits (¶0019). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Toriida teaches that the compound 
    PNG
    media_image1.png
    89
    246
    media_image1.png
    Greyscale
is included in an amount of 0.001 wt% to 70 wt% based on a total weight of the non-aqueous electrolyte solution (¶0034, p. 8 of the translation). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach a battery with the scope of claim 10, and the preponderance of evidence suggests that the combination of the electrolyte detailed in claim 1 in a battery detailed in claim 8, comprising the positive electrode active material recited in claim 10 is non-obvious. 

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed ranges of molar ratio and wt% of compound represented by Formula 1 critical, and the evidence is sufficient to overcome the rejection of the claims as prima facie obvious. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP §716.02(d).
The evidence present in the instant disclosure pertain to the behavior of a non-aqueous electrolyte solution comprising lithium bis(fluorosulfonyl)imide as a first lithium salt, a second lithium salt, LiPF6, and an organic solvent. The claims are drawn to a non-aqueous electrolyte solution comprising lithium bis(fluorosulfonyl)imide as a first lithium salt, and unspecified second lithium salt, and an organic solvent. Claim 2 recites that the second lithium salt can comprise a number of compounds, which may be, inter alia, LiPF6. The evidence does not include examples in which the second lithium salt is a compound other than LiPF6. Therefore the scope of the claims is broader than the provided evidence, and the evidence cannot overcome the rejection of the claims as prima facie obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/              Primary Examiner, Art Unit 1726